Case 18-15691-CMG         Doc 754    Filed 02/08/21 Entered 02/08/21 16:30:31             Desc Main
                                    Document     Page 1 of 3




 UNITED STATES DEPARTMENT OF JUSTICE
 OFFICE OF THE UNITED STATES TRUSTEE
 ANDREW R. VARA
 UNITED STATES TRUSTEE, REGIONS 3 & 9
 Jeffrey M. Sponder, Esquire
 One Newark Center, Suite 2100
 Newark, NJ 07102
 Telephone: (973) 645-3014
 Email: jeffrey.m.sponder@usdoj.gov

                         UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEW JERSEY
 ____________________________________
                                           : Case No. 18-15691 (CMG)
 In re:                                    :
                                           :
 American Center for Civil Justice, Inc.,  : Chapter 11
                                           :
                                           : Judge Christine M. Gravelle
 Debtor.                                   :
 ___________________________________ : Hearing Date: February 16, 2021 @ 10:00 a.m.

            OBJECTION OF THE UNITED STATES TRUSTEE TO NOTICE OF
            INTENTION TO CLOSE CASE PURSUANT TO D.N.J. LBR 3022-1(a)

        The United States Trustee (the “U.S. Trustee”), by and through counsel, in furtherance of

 his duties and responsibilities under 28 U.S.C. §§ 586(a)(3) and (5), hereby respectfully submits

 this Objection to the Clerk’s Notice of Intention to Close Case Pursuant to D.N.J. LBR 3022-1(a)

 (the “Objection”). In support of the Objection, the U.S. Trustee respectfully represents as

 follows:

        1. On March 23, 2018 (the “Petition Date”), American Center for Civil Justice, Inc. (the

 “Debtor”) filed a voluntary petition for relief under Chapter 11 of title 11, United States Code

 (the “Bankruptcy Code”). See ECF No. 1.

        2. On August 11, 2020, the Court entered an Order Confirming Chapter 11 Plan. See

 ECF No. 697.
Case 18-15691-CMG          Doc 754     Filed 02/08/21 Entered 02/08/21 16:30:31                Desc Main
                                      Document     Page 2 of 3




         3. On January 11, 2021, the Clerk filed a Notice of Intention to Close Case (the

 “Notice”). See ECF No. 752.

         4. In order for a case to close, the Court must determine that the estate has been fully

 administered:

                 After an estate is fully administered and the court has discharged
                 the trustee, the court shall close the case.

 See 11 U.S.C. § 350(a).

         5. If the Court determines that the estate is fully administered, the Court is required to

 enter a final decree closing the case:

                 After an estate is fully administered in a chapter 11 reorganization
                 case, the court, on its own motion or on motion of a party in
                 interest, shall enter a final decree closing the case.

 See Fed. R. Bankr. P. 3022.

         6. The Debtor is obligated to file post-confirmation quarterly reports and to pay statutory

 quarterly fees under 28 U.S.C. § 1930(a)(6):

                 ... a quarterly fee shall be paid to the United States trustee, for
                 deposit in the Treasury, in each case under chapter 11 of title 11
                 for each quarter (including any fraction thereof) until the case is
                 converted or dismissed, whichever occurs first...

 See 28 U.S.C. § 1930(a)(6).

         7. This case can only be fully administered pursuant to 11 U.S.C. § 350 if all reports are

 filed, including an initial distribution report, and all statutory quarterly fees are paid up to the

 date the Court closes this case.

         8. Here, the Debtor has failed to file a quarterly operating report for the fourth quarter of

 2020. In addition, the Debtor will have to provide disbursement information for the first quarter
Case 18-15691-CMG         Doc 754      Filed 02/08/21 Entered 02/08/21 16:30:31           Desc Main
                                      Document     Page 3 of 3




 of 2021.

        9. Without the filing of the fourth quarter 2020 quarterly operating report and without

 providing the disbursement information for the first quarter of 2021, the amount of statutory fees

 outstanding, if any, cannot be determined to finality.

        10. It is respectfully asserted that the fourth quarter 2020 quarterly operating report must

 be filed, that the disbursement information for the first quarter of 2021 must be provided, and

 statutory fees must be paid prior to closure of the case.

        Wherefore, for the foregoing reasons, the U.S. Trustee respectfully requests that the

 above-captioned case not be closed until the case is fully administered including the Debtor

 filing quarterly operating reports, providing disbursement information, paying all attendant

 statutory fees as required by 28 U.S.C. § 1930(a)(6), and granting such other and further relief

 that is deemed just and equitable.

                                               ANDREW R. VARA
                                               UNITED STATES TRUSTEE
                                               REGIONS 3 & 9


                                             By:     /s/ Jeffrey M. Sponder
                                                         Jeffrey M. Sponder
                                                         Trial Attorney
 Dated: February 8, 2021
